DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 18, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-11, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 6-11, regarding claim 1:

Applicant’s arguments/remarks (1), pgs. 6-8, provide that there are significant differences in the applicant’s reflective filter 300 of the present application and that disclosed by the prior art. Particularly it is provided that Jung’s reflective layer are disposed on the lower side of the color filtering part and fails to reflect ambient light compared to the applicant’s invention element 300 over the color filter layer and used to reflect ambient light.
The Examiner notes that claim 1 as currently recited does not provide that the reflective layer is over the color filter layer with respect to the pixel layer, and claim 1 does not recite that the reflective filter layer is capable of reflecting ambient light. Furthermore, should it be desired and pursued, it is noted that “ambient light” should be appropriately described to clearly determine what structural implications are required for the reflective layer by the function of blocking particular light; see Jung [0147] “transmission and reflection wavelength ranges of the reflection layer RP may be determined depending on the refractive index difference between the laminated layers, a thickness of each of the laminated layers, and the number of laminated layers”.
Therefore, it is maintained that the prior art disclose claim 1 as currently recited.

Applicant’s arguments/remarks (2), pgs. 8-9, provide that the present applicant’s circular polarizer 400 is disposed on the reflective layer 300 to absorb a portion of the ambient light reflected by the metal electrode in the blue backlight 500 and also absorb the ambient light reflected by the reflective filter 320, thus making it possible to prevent the excitation of red quantum dots 121 and green quantum dots 122 by the ambient light, when the quantum dot display panel is displayed in a dark state, and also eliminating the problem of reflecting ambient light by the metal electrode in blue backlight 400.
It is noted that claim 1 requires “a circular polarizer disposed on the reflective filter layer” and the argued limitations are not presented in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the motivation to combine, Cok discloses that the circular polarizer provides improved device ambient contrast ratio. The role of the polarizer in the applicant’s specification is not presented in the device claims and is not required.
Therefore, it is maintained that the prior art disclose claim 1 as currently recited.

All arguments directed towards the same through dependency are responded in kind.


Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Jung et al. (US 2020/0073169 A1), hereinafter as Jung, in view of Cok (US 2009/0212694 A1).


6.	Regarding Claim 1, Jung discloses a quantum dot display panel (see Fig. 13, [0040] “display device”, [0168] “The light emitting layer EML may include … a quantum dot”; note, the difference for the embodiment of Fig. 13 compared to the other embodiments is described primarily in [0184] and similarities are not repeated), comprising:
a pixel layer (layer of elements CCL and DM, see [0078] “The color conversion part CCL may include conversion materials QD1 and QD2 having different sizes (e.g., different particle sizes) according to a kind of light source unit LU for generating white light. The conversion materials QD1 and QD2 according to an embodiment may be quantum dots QD.”;
Note, the manner in which the limitation “pixel” layer is utilized in light of the specification is directed to the layer containing quantum dot elements – see Applicant’s specification [0007] “The pixel layer 100 includes a plurality of sub-pixels 120, and two out of every three of the plurality of sub-pixels 120 are filled with red quantum dots 121 and green quantum dots 122. The blue backlight source 500 is disposed under the pixel layer 100.”, and see [0008] The backlight source excites the quantum dots resulting in the display’s final light emission) comprising a plurality of retaining walls (elements DM, see [0177] “The dam part DM may be between the first to third color conversion parts CCL1, CCL2, and CCL3.”) and a plurality of sub-pixels (each of the plurality of elements CCL) defined between the plurality of retaining walls (see Fig. 13);
a color filter layer (layer of elements FP, see [0134] “The first optical filter layer FP1 may be a filter layer configured to block the blue light and transmit the green light. Also, the second optical filter layer FP2 may be a filter layer configured to block the blue light and transmit the red light.”) disposed on the pixel layer and comprising a plurality of color filters (see Fig. 13);
a reflective filter layer (elements RP, LRL-2, TFE, see [0157] “low-refractive index layer LRL-2, a reflection layer RP” and [0171] “The encapsulation layer TFE covers an entire (e.g., substantially the entire) surface of the cathode electrode CE to seal the organic light emitting element OLD. The encapsulation layer TFE protects the organic light emitting element OLD from moisture and foreign substances”) disposed on the color filter layer and comprising a substrate (element TFE – provides mechanical support, sealing, and protection) and a reflective filter (elements RP and LRL-2, see [0157]) disposed on the substrate, wherein the reflective filter comprises at least one first film (element RP) and at least one second film (element LRL-2), each of the at least one first film has a first refractive index, each of the at least one second film has a second refractive index, and the first refractive index and the second refractive index are different (see [0132] “the optical filter layers may be a structure in which an insulation film having a low refractive index and an insulation film having a high refractive index are laminated, like the reflection layer RP”).
Jung does not appear to explicitly disclose a circular polarizer disposed on the reflective filter layer.
Cok discloses a circular polarizer (see Fig. 1 element 18, see [0044] “circular polarizers (18 in Fig. 1)”).
The circular polarizer as taught by Cok is incorporated as a circular polarizer of Jung. The combination discloses a circular polarizer disposed on the reflective filter layer (see Jung Fig. 13, the circular polarizer incorporated at the top of element BL2 at an opposite side of the color filter in the same manner as Cok Fig. 1 on element 20 on an opposite side of elements 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the circular polarizer as taught by Cok as a circular polarizer of Jung, wherein the combination discloses a circular polarizer disposed on the reflective filter layer because the combination provides improved device ambient contrast ratio (see Cok [0044] “circular polarizers (18 in FIG. 1), suitable for improving device ambient contrast ratio”).

7.	Regarding Claim 2, Jung and Cok disclose the quantum dot display panel as claimed in claim 1, wherein the quantum dot display panel further comprises (see Jung) a blue backlight source (see [0184] “light provided from the display unit DDP-2 to the optical member OPM-2 may be blue light”) disposed under the pixel layer, and the blue backlight source is a light source of a blue organic light-emitting diode (see [0158] “The display unit DPP-2 may include an organic light emitting display element.”) or a blue micro light-emitting diode.

8.	Regarding Claim 3, Jung and Cok disclose the quantum dot display panel as claimed in claim 2, wherein light of the blue backlight source passes through each of the plurality of sub-pixels from below the pixel layer to above the pixel layer (see Jung Fig. 13 and [0184] “the light emitting layer EML-1 may be arranged to cover an entire (e.g., substantially the entire) surface of the hole transport region HCL. According to embodiments of the present disclosure, light provided from the display unit DDP-2 to the optical member OPM-2 may be blue light. Thus, the pixels PX have light having the same color”).

9.	Regarding Claim 4, Jung and Cok disclose the quantum dot display panel as claimed in claim 3, wherein two out of every three of the plurality of sub-pixels are filled with red quantum dots and green quantum dots (see Jung [0136] “The color filter member CCP-1 according to an embodiment may include a first conversion material QD1 that absorbs the first light to wavelength-convert the first light into second light and a second conversion material QD2 that absorbs the first light to wavelength-convert the first light into third light. For example, the first light may be the blue light, the second light may be the green light, and the third light may be the red light.”).


10.	Regarding Claim 5, Jung and Cok disclose the quantum dot display panel as claimed in claim 4, wherein the plurality of retaining walls, the red quantum dots, and the green quantum dots are formed by photolithography or an inkjet printing process (The language, term, or phrase “formed by photolithography or an inkjet printing process”, is directed towards the process of forming the retaining walls, red quantum dots, and the green quantum dots.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise. 
The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “formed by photolithography or an inkjet printing process” only requires the retaining walls, red quantum dots, and the green quantum dots to be present, which does not distinguish the invention from Jung, who teaches the structure as claimed).


11.	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Jung et al. (US 2020/0073169 A1), hereinafter as Jung, in view of Cok (US 2009/0212694 A1), in view of Jung embodiment of Fig. 10.

12.	Regarding Claim 6, Jung and Cok disclose the quantum dot display panel as claimed in claim 4, wherein the plurality of color filters comprises a plurality of red filters (see [0134] “the second optical filter layer FP2 may be a filter layer configured to block the blue light and transmit the red light”; a plurality of pixels are provided in a matrix among which the cross section is shown depicting three in Fig. 13, see [0058] “The display unit DPP includes pixels PX configured to display an image. The pixels PX may be arranged in the form of a matrix.”) and a plurality of green filters (see [0134] “The first optical filter layer FP1 may be a filter layer configured to block the blue light and transmit the green light”).
	Jung embodiment of Fig. 13 does not appear to explicitly disclose each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots.
	Jung embodiment of Fig. 10 discloses each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots (see Fig. 10 and [0134, 0137-0138] “The first optical filter layer FP1 may be a filter layer configured to block the blue light and transmit the green light. Also, the second optical filter layer FP2 may be a filter layer configured to block the blue light and transmit the red light.” And “The color filter member CCP-1 may include a first color conversion part CCL1 including the first conversion material QD1, a second color conversion part CCL2 including the second conversion material QD2, and a third color conversion part CCL3 configured to transmit the first light … the first conversion material QD1 may absorb the first light that is the blue light to emit the green light, and the second conversion material QD1 may absorb the first light that is the blue light to emit the red light. In some embodiments, the first color conversion part CCL1 may be a first emission area that emits the green light, and the second color conversion part CCL2 may be a second emission area that emits the red light”).
	The corresponding quantum dot and filter as taught by Jung embodiment of Fig. 10 is incorporated as the corresponding quantum dot and filter of Jung embodiment of Fig. 13. The combination discloses each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots as taught by Jung embodiment of Fig. 10 as each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots of Jung embodiment of Fig. 13 and Cok because the combination allows alignment of single color emission purposes in the region overlapped by each color quantum dot and filter to provide the added effect of emitting the filtered color; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known combination of color filter and quantum dot color matching for another in the same device to obtain predictable results (see Jung Fig. 10).

13.	Claims 7-10 are rejected under 35 U.S.C. 103 as obvious over Jung et al. (US 2020/0073169 A1), hereinafter as Jung, in view of Cok (US 2009/0212694 A1), in view of Biebel et al. (US 2007/0268580 A1), hereinafter as Biebel.

14.	Regarding Claim 7, Jung and Cok disclose the quantum dot display panel as claimed in 1, wherein each of the at least one first film and each of the at least one second film are stacked (see Fig. 13 element LRL-2 and element RP are stacked).
Jung and Cok do not appear to explicitly disclose stacked alternately.
	Biebel discloses stacked alternately (see “An embodiment of the invention provides for at least one of the reflecting layers to comprise an interference reflection layer. A layer of this type generally comprises a plurality of successive individual layers with a refractive index which alternates between two values from individual layer to individual layer, or with alternating layers with a high refractive index and a low refractive index. By way of example, individual layers which alternately contain niobium oxide, tantalum oxide or titanium oxide for layers with a high refractive index and aluminum oxide, hafnium oxide, silicon oxide or magnesium fluoride for layers with a low refractive index, are suitable for this purpose. Other suitable coating materials for interference layers are known to a person skilled in the art.”).
	The material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok. The combination discloses stacked alternately (see Jung Fig. 13 element RP, see [0157] “reflection layer RP”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok, wherein the combination discloses stacked alternately because the combination allows for an reflection of interference with suitable material known to a person skilled in the art which is relatively insensitive to ageing and, as semitransparent layers, can be adapted to the wavelength region emitted by the luminous element (see Beibel [0014-0015]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known reflection film for another in a similar display device to obtain predictable results (see Biebel [0014-0015]).

15.	Regarding Claim 8, Jung and Cok and Biebel disclose the quantum dot display panel as claimed in claim 7,  wherein one second film is disposed between two neighboring first films (see Biebel [0014-0015] alternating layers for one second film disposed between two neighboring first films, and vice versa).

16.	Regarding Claim 9, Jung and Cok disclose the quantum dot display panel as claimed in claim 1.
Jung and Cok do not appear to explicitly disclose wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index.
	Biebel discloses wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index (see “An embodiment of the invention provides for at least one of the reflecting layers to comprise an interference reflection layer. A layer of this type generally comprises a plurality of successive individual layers with a refractive index which alternates between two values from individual layer to individual layer, or with alternating layers with a high refractive index and a low refractive index. By way of example, individual layers which alternately contain niobium oxide, tantalum oxide or titanium oxide for layers with a high refractive index and aluminum oxide, hafnium oxide, silicon oxide or magnesium fluoride for layers with a low refractive index, are suitable for this purpose. Other suitable coating materials for interference layers are known to a person skilled in the art.”).
	The material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok. The combination discloses wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index (see Jung Fig. 13 element RP, see [0157] “reflection layer RP”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok, wherein the combination discloses wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index because the combination allows for an reflection of interference with suitable material known to a person skilled in the art which is relatively insensitive to ageing and, as semitransparent layers, can be adapted to the wavelength region emitted by the luminous element (see Beibel [0014-0015]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known reflection film for another in a similar display device to obtain predictable results (see Biebel [0014-0015]).

17.	Regarding Claim 10, Jung and Cok disclose the quantum dot display panel as claimed in claim 1, wherein each of the at least one first film and each of the at least one second film are formed on the substrate (see Fig. 13 element LRL-2 and element RP are stacked) by evaporation, sputtering, or chemical vapor deposition (The language, term, or phrase “by evaporation, sputtering, or chemical vapor deposition”, is directed towards the process of forming the at least one first film and each of the at least one second film.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise. 
The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “by evaporation, sputtering, or chemical vapor deposition” only requires the at least one first film and each of the at least one second film to be present, which does not distinguish the invention from Jung, who teaches the structure as claimed).
Jung and Cok do not appear to explicitly disclose stacked alternately.
	Biebel discloses stacked alternately (see “An embodiment of the invention provides for at least one of the reflecting layers to comprise an interference reflection layer. A layer of this type generally comprises a plurality of successive individual layers with a refractive index which alternates between two values from individual layer to individual layer, or with alternating layers with a high refractive index and a low refractive index. By way of example, individual layers which alternately contain niobium oxide, tantalum oxide or titanium oxide for layers with a high refractive index and aluminum oxide, hafnium oxide, silicon oxide or magnesium fluoride for layers with a low refractive index, are suitable for this purpose. Other suitable coating materials for interference layers are known to a person skilled in the art.”).
	The material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok. The combination discloses stacked alternately (see Jung Fig. 13 element RP, see [0157] “reflection layer RP”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material and alternately stacked reflection film as taught by Beibel is incorporated as each of the at least one first film and each of the at least one second film which are stacked of Jung and Cok, wherein the combination discloses stacked alternately because the combination allows for an reflection of interference with suitable material known to a person skilled in the art which is relatively insensitive to ageing and, as semitransparent layers, can be adapted to the wavelength region emitted by the luminous element (see Beibel [0014-0015]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known reflection film for another in a similar display device to obtain predictable results (see Biebel [0014-0015]).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818